       Case 1:18-cv-02921-JMF Document 462-4 Filed 11/01/18 Page 1 of 13



OFFICE OF THE CITY ATTORNEY
BRAD HOLM, City Attorney
State Bar No. 011237
200 West Washington, Suite 1300
Phoenix, Arizona 85003-1611
Telephone (602) 262-6761
Email: law.civil.minute.entries@phoenix.gov

PATRICIA J. BOLAND, #007347
Assistant Chief Counsel

Attorney for City of Phoenix

                          UNITED STATES DISTRICT COURT

                         SOUTHERN DISTRICT OF NEW YORK


  STATES OF NEW YORK,
  COLORADO, CONNECTICUT,
  DELAWARE, ILLINOIS, IOWA,
  MARYLAND, MINNESOTA, NEW
  JERSEY, NEW MEXICO, NORTH
  CAROLINA, OREGON, RHODE
  ISLAND, VERMONT, and                        CIVIL ACTION NO. 1:18-cv-2921 (JMF)
  WASHINGTON;
  COMMONWEALTHS OF                            PLAINTIFF CITY OF PHOENIX’S
  MASSACHUSETTS,                              INITIAL DISCLOSURES
  PENNSYLVANIA, and VIRGINIA;
  DISTRICT OF COLUMBIA; CITIES
  OF CENTRAL FALLS, CHICAGO,
  COLUMBUS, NEW YORK,
  PHILADELPHIA, PHOENIX,
  PITTSBURGH, PROVIDENCE, and
  SEATTLE; CITY and COUNTY of
  SAN FRANCISCO; COUNTIES OF
  CAMERON, EL PASO, HIDALGO,
  and MONTEREY; and the UNITED
  STATES CONFERENCE OF
  MAYORS,

                        Plaintiffs,

             v.
       Case 1:18-cv-02921-JMF Document 462-4 Filed 11/01/18 Page 2 of 13



  UNITED STATES DEPARTMENT
  OF COMMERCE; and WILBUR L.
  ROSS, JR., in his official capacity as
  Secretary of Commerce,

      and

  BUREAU OF THE CENSUS, an
  agency within the United States
  Department of Commerce; and RON S.
  JARMIN, in his capacity as performing
  the non-exclusive functions and duties
  of the Director of the U.S. Census
  Bureau,

                             Defendants.


       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the City of Phoenix (the “City of Phoenix”),

by its attorney, Patricia J. Boland, Assistant Chief Counsel, makes the following Initial

Disclosures.
                                           INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the City

of Phoenix. They are made without prejudice to producing during discovery or at trial information,

documents, or data that are (a) subsequently discovered or determined to be relevant for any

purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently determined to

have been omitted from these disclosures.

       2.      Plaintiff City of Phoenix reserves the right at any time to revise and/or supplement

these Initial Disclosures.

       3.      Plaintiff City of Phoenix hereby expressly reserves all objections to the use for any

purpose of these Initial Disclosures or any of the information and documents referenced herein in

this case. By referring to documents in the Initial Disclosures, Plaintiff City of Phoenix makes no

representations or concessions regarding the relevancy or appropriateness of any particular


                                                 2
        Case 1:18-cv-02921-JMF Document 462-4 Filed 11/01/18 Page 3 of 13



 documents or types of documents.

        4.      Plaintiff City of Phoenix’s identification of individuals pursuant to Rule

 26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

 presently identified. Plaintiff City of Phoenix incorporates all individuals identified by all other

 parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

 testimony of, all such individuals in support of its claims.

        5.      Plaintiff City of Phoenix’s identification or production of documents pursuant to

 Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

 Plaintiff City of Phoenix reserves the right to use all documents produced by any party or non-

 party to this action. With these Initial Disclosures, Plaintiff City of Phoenix is not identifying

 documents protected from disclosure by the attorney-client, work product or other applicable

 privileges. Nor does Plaintiff City of Phoenix waive the right to object to Defendants’ discovery

 requests on any basis, including, but not limited to, relevancy, over-breadth, and all applicable

 privileges.

                                     INITIAL DISCLOSURES

 I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

        The below listed persons are likely to have discoverable information that Plaintiff City of

 Phoenix may use to support Plaintiff’s claims as detailed in the Second Amended Complaint.

 Plaintiff City of Phoenix expressly reserves the right to supplement this disclosure:

Name                             Contact Information                Subject of Discoverable
                                                                    Information
U.S. Congressman                 Contact through Counsel for the    Elected in 2014, Congressman
Ruben Gallego                    City of Phoenix                    Gallego represents Arizona’s 7th
                                                                    district, a majority of which is
                                                                    within Phoenix. Congressman
                                                                    Gallego has been highly involved

                                                   3
        Case 1:18-cv-02921-JMF Document 462-4 Filed 11/01/18 Page 4 of 13



                                                                with the issues of adding a
                                                                citizenship question to the
                                                                decennial questionnaire and how
                                                                it will impact the constituents he
                                                                represents.
Amanda Bernal-Ransom,         Contact through Counsel for the   As the Vice President of
Vice President of Resource    City of Phoenix                   Resource Development, Ms.
Development with Chicanos                                       Bernal-Ransom is responsible for
Por La Causa, Inc. (“CPLC”)                                     responding to requests for
                                                                proposals from foundation, local,
                                                                State and Federal agencies. Ms.
                                                                Bernal-Ransom has knowledge of
                                                                the importance to CPLC that
                                                                Phoenix get a correct census
                                                                count. Many of the requests
                                                                submitted by CPLC require data
                                                                that speaks to economic and
                                                                social factors that rely on census
                                                                data to collect as that is
                                                                considered an unbiased and
                                                                accurate count. Without a truly
                                                                comprehensive census count,
                                                                CPLC has a diminished chance of
                                                                truly showing the need for
                                                                services and therefore being
                                                                awarded grant dollars for those
                                                                services provided.
Martin Quintana, President    Contact through Counsel for the   Friendly House, Inc. is a
and CEO, Friendly House,      City of Phoenix                   longstanding non-profit
Inc.                                                            organization that was established
                                                                in 1920 to serve the immigrant
                                                                community with workforce
                                                                development and job skills
                                                                training services. Friendly House
                                                                continues to provide those
                                                                services, and has now expanded
                                                                its service offerings to include
                                                                elementary education, family
                                                                support services, and workforce
                                                                readiness & education. Via these
                                                                services, Family House serves
                                                                over 15,000 individuals per year

                                              4
        Case 1:18-cv-02921-JMF Document 462-4 Filed 11/01/18 Page 5 of 13



                                                                throughout the Phoenix area. As
                                                                such, Mr. Quintana has
                                                                knowledge on these topics,
                                                                including the impact of a
                                                                citizenship question in the census
                                                                on the immigrant community in
                                                                Phoenix.
Terry Benelli, Executive     Contact through Counsel for the    Terry Benelli is responsible for
Director, Local Initiatives  City of Phoenix                    raising capital and resources
Support Corporation (“LISC”)                                    locally that are leveraged by
Phoenix                                                         National LISC’s support,
                                                                providing the strategic direction
                                                                and guidance for all aspects of
                                                                LISC Phoenix local operations
                                                                and programs as well as
                                                                determining key priorities that
                                                                equip talent in underinvested
                                                                communities with the skills and
                                                                credentials to compete
                                                                successfully for quality income
                                                                and wealth opportunities. As
                                                                such, Ms. Benelli has knowledge
                                                                of these topics, including the
                                                                impact of a citizenship question
                                                                in the census on the immigrant
                                                                community in Phoenix.
Petra Falcon, Executive       Contact through Counsel for the   Petra Falcon leads Promise
Director, Promise Arizona,    City of Phoenix                   Arizona with over 25 years
(“PAZ”)                                                         working in the non-profit
                                                                community and her organization
                                                                aims to unite millions of
                                                                Arizonans who believe in treating
                                                                all of their neighbors with
                                                                fairness, and dignity. These like-
                                                                minded individuals share a
                                                                common interest in good jobs, a
                                                                robust economy, quality
                                                                education and safe communities
                                                                in which to raise children. Ms.
                                                                Falcon has knowledge of these
                                                                topics, including the impact of a
                                                                citizenship question in the census

                                              5
         Case 1:18-cv-02921-JMF Document 462-4 Filed 11/01/18 Page 6 of 13



                                                                  on the immigrant community in
                                                                  Phoenix.
Patricia K. Hibbeler, ABD,      Contact through Counsel for the   Patricia K. Hibbeler is the Chief
MA                              City of Phoenix                   Executive Officer of the Phoenix
                                                                  Indian Center, Inc., an
CEO of the Phoenix Indian
                                                                  organization with a 71-year
Center
                                                                  history and the first urban based
                                                                  Indian Center in the nation. Ms.
                                                                  Hibbeler works on behalf of the
                                                                  American Indian people living in
                                                                  urban based Phoenix/Maricopa
                                                                  County, focusing on workforce
                                                                  development, prevention, youth
                                                                  development and
                                                                  language/cultural revitalization
                                                                  and community engagement. Ms.
                                                                  Hibbeler has knowledge of the
                                                                  impact of a citizenship question
                                                                  in the census on the American
                                                                  Indian and immigrant community
                                                                  in Phoenix.
Jeffery Barton, Budget and      Contact through Counsel for the   Mr. Barton is responsible to the
Research Director, City of      City of Phoenix                   oversight, planning, forecasting
Phoenix                                                           and overall executive
                                                                  management of the City’s
                                                                  multibillion dollar capital and
                                                                  operation budget. He has
                                                                  knowledge of the financial
                                                                  impacts that an undercounted
                                                                  census will have on Phoenix.
Kenneth Kessler, Acting         Contact through Counsel for the   Mr. Kessler is responsible for the
Public Transit Director, City   City of Phoenix                   operations of the City’s Public
of Phoenix                                                        Transit Department, which is
                                                                  largely dependent on federal
                                                                  funding to maintain the
                                                                  department’s capital and
                                                                  operation daily functions. The
                                                                  department is also the Federal
                                                                  Transit Administration Grant
                                                                  Designee; as such, the
                                                                  department is responsible for the

                                                6
        Case 1:18-cv-02921-JMF Document 462-4 Filed 11/01/18 Page 7 of 13



                                                                 oversight of billions of dollars to
                                                                 support transit operations and
                                                                 infrastructure. Mr. Kessler has
                                                                 knowledge of these topics,
                                                                 including the funding impacts to
                                                                 the City of a citizenship question
                                                                 on the census.
Marchelle Franklin, Human      Contact through Counsel for the   Ms. Franklin is the city executive
Services Director, City of     City of Phoenix                   responsible for our human service
Phoenix                                                          programs, which are largely
                                                                 supported by federal funding and
                                                                 grants. Working on these types
                                                                 of programs for many years, Ms.
                                                                 Franklin has knowledge of the
                                                                 major impacts an undercount in
                                                                 Phoenix would have as programs
                                                                 could potentially not have
                                                                 adequate levels of funding for the
                                                                 people they serve daily.
Anubhav Bagley, Regional       Contact through Counsel for the   Mr. Bagley has been with MAG
Analytics Director, Maricopa   City of Phoenix                   in various roles for 18 years and
Association of Governments                                       is the Regional Analytics
(“MAG”)                                                          Director at the Maricopa
                                                                 Association of Governments. He
                                                                 is responsible for regional
                                                                 socioeconomic datasets,
                                                                 geographic information systems,
                                                                 census activities, population
                                                                 projections and estimates, and the
                                                                 development and maintenance of
                                                                 regional land use models. Mr.
                                                                 Bagley has knowledge of the
                                                                 impact the census has on
                                                                 redistricting in Maricopa County
                                                                 and the demographics of the City
                                                                 of Phoenix.
Albert Santana, Census         Contact through Counsel for the   Mr. Santana is responsible for the
Director, City of Phoenix      City of Phoenix                   overall execution of the Phoenix
                                                                 Census 2020 campaign. In this
                                                                 role he also is leading efforts,
                                                                 with the community, on

                                               7
         Case 1:18-cv-02921-JMF Document 462-4 Filed 11/01/18 Page 8 of 13



                                                                 proactively developing a plan and
                                                                 needed resources to mitigate any
                                                                 issues/barriers that may occur
                                                                 when educating and motivating
                                                                 all people living in Phoenix to
                                                                 participate and ultimately
                                                                 respond to the 2020 census.
                                                                 Also, prior to this role, he
                                                                 oversaw the city’s light rail
                                                                 transit and bus rapid transit
                                                                 program, as such, he also
                                                                 understands the importance and
                                                                 direct relationship an accurate
                                                                 census count has on federal
                                                                 funding support for high capacity
                                                                 transit in Phoenix. Mr. Santana
                                                                 has knowledge of these topics,
                                                                 including the mitigation efforts
                                                                 needed to be undertaken by the
                                                                 City of Phoenix in the upcoming
                                                                 census and the demographics of
                                                                 the City of Phoenix.
Joshua S. Sellers, JD, Ph.D.   Contact through Counsel for the   Professor Sellers is an Associate
                               City of Phoenix                   Professor of Law at Sandra Day
Associate Professor of Law,
                                                                 O’Connor College of Law,
Arizona State University,
                                                                 Arizona State University. He
Sandra Day O'Connor College
                                                                 holds a B.A. from the University
of Law
                                                                 of Michigan, and a Ph.D. and
                                                                 J.D. from the University of
                                                                 Chicago. His principal areas of
                                                                 research and teaching are in
                                                                 election law, legislation and
                                                                 regulation, constitutional law,
                                                                 and civil procedure. Professor
                                                                 Sellers has knowledge regarding
                                                                 the negative impact an
                                                                 undercount will have on the City
                                                                 of Phoenix’s representational
                                                                 interests.




                                               8
       Case 1:18-cv-02921-JMF Document 462-4 Filed 11/01/18 Page 9 of 13



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       Plaintiff City of Phoenix hereby incorporates by reference all documents or electronically

stored information disclosed by other Plaintiffs. In addition, the City of Phoenix discloses the

following documents.

       Plaintiff City of Phoenix expressly reserves it right to supplement this disclosure.

 Document Description                                        Document Location
 Map that shows how much of the City of Phoenix is in        Counsel for the City of Phoenix
 low-moderate income census tracks along with every          will produce this document when
 neighborhood group in those areas                           received


III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Disclosure of Expert Testimony:

       Plaintiff City of Phoenix will provide disclosures of expert testimony as required by Rule

26(a)(2) on the schedule directed by the Court and as required by Rule 26(a)(2)(D) supplement if and

when experts are retained.


VI. Fed. R. Civ. P. 26(a)(2)(B) – Summary of Expert:

       Plaintiff City of Phoenix will supplement if and when experts are retained.




                                                  9
       Case 1:18-cv-02921-JMF Document 462-4 Filed 11/01/18 Page 10 of 13



DATED this 10th day of August, 2018.


                                       Office of the Phoenix City Attorney

                                       Brad Holm, City Attorney



                                       By: /s/ Patricia J. Boland
                                          Patricia J. Boland
                                          Assistant Chief Counsel
                                          City of Phoenix Law Department
                                          200 West Washington, Suite 1300
                                          Phoenix, Arizona 85003-1611
                                          patricia.boland@phoenix.gov




2058496_1.docx




                                         10
      Case 1:18-cv-02921-JMF Document 462-4 Filed 11/01/18 Page 11 of 13



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of August, 2018, a copy of the Plaintiff City of

Phoenix’s Initial Disclosures were served via electronically to the parties as follows:

   Adam Roach         aroach@riag.ri.gov

   Ajay Paul Saini      ajay.saini@ag.ny.gov

   Alan Schoenfeld       alan.schoenfeld@wilmerhale.com, whdocketing@wilmerhale.com

   Alexandra Pickerill     anpickerill@columbus.gov

   Andrew Worseck         andrew.worseck@cityofchicago.org
   Andrew Claude Case        acase@manatt.com, astaltari@manatt.com

   Ann E. Lynch       ann.lynch@state.ma.us

   Benjamin Daniel Battles       benjamin.battles@vermont.gov, karen.farnsworth@vermont.gov

   Benjamin H. Field       benjamin.field@phila.gov

   Brett Shumate       brett.a.shumate@usdoj.gov

   Carol Federighi carol.federighi@usdoj.gov, fedprog.ecf@usdoj.gov,
   Rachel.E.Chrisinger@usdoj.gov, Tracey.L.Urban@usdoj.gov

   Christie Starzec     christie.starzec@cityofchicago.org

   Christopher Hajec      chajec@irli.org

   Christopher A. Ferrara, ferrara@acla-inc.org, ca.ferrara@verizon.net

   Claire M. Guehenno        claire.guehenno@wilmerhale.com

   David H. Gans david@theusconstitution.org, brian@theusconstitution.org,
   brianne@theusconstitution.org, elizabeth@theusconstitution.org

   David J. Lyons      david.lyons@state.de.us

   Dennis J. Herrera      brittany.feitelberg@sfcityatty.org

   Eleanor Ewing       eleanor.ewing@phila.gov

   Elena Stacy Goldstein      elena.goldstein@ag.ny.gov

   Elizabeth Morgan       Elizabeth.Morgan@ag.ny.gov
   Gail Phyllis Rubin      grubin@law.nyc.gov, ecf@law.nyc.gov

   Gary T. Smith       gary.smith@seattle.gov, carlton.seu@seattle.gov, janet.francisco@seattle.gov,
                                                   11
  Case 1:18-cv-02921-JMF Document 462-4 Filed 11/01/18 Page 12 of 13



lise.kim@seattle.gov, marisa.johnson@seattle.gov

Ian R. Kaplan ian.kaplan@epcounty.com, AdChaparro@epcounty.com,
Isela.Lozano@epcounty.com, juntereker@epcounty.com, mcontreras@epcounty.com

Ilona Kirshon     ilona.kirshon@state.de.us

Jacob Campion      jacob.campion@ag.state.mn.us, pamela.hewitt@ag.state.mn.us

Jacqueline Melmed      jackic.melmed@state.co.us, jenna.goldstein@state.co.us

Jeffrey Dana     jdana@providenceri.gov

Jo Anne Bernal      joanne.bernal@epcounty.com, MWatt@epcounty.com

John Hendricks      john.hendricks@cityofchicago.org
John Daniel Reaves     jdreavesoffice@gmail.com

John Robert Grimm       jgrimm@oag.state.md.us

Jonathan Benjamin Miller     jonathan.miller@state.ma.us

Julia Alejandra Gomez Hernandez       jgomez@maldef.org, Ivanegas@MALDEF.org,
rontiveros@maldef.org

Julio A Thompson      julio.thompson@vermont.gov

Lara Baker-Morrish      lnbaker@columbus.gov

Laura Jane Wood      laura.wood@ag.ny.gov

Laura Kristine Clinton laurac5@atg.wa.gov, comcec@atg.wa.gov,
GraceS1@ATG.WA.GOV, jennahw@atg.wa.gov

Lourdes Maria Rosado      lourdes.rosado@ag.ny.gov

Margaret Sobota      maggie.sobota@cityofchicago.org
Mark Francis Kohler     mark.kohler@ct.gov

Martin M Tomlinson       martin.m.tomlinson@usdoj.gov

Matthew Colangelo      Matthew.Colangelo@ag.ny.gov

Matthew McHale       matthew.mchale@pittsburghpa.gov

Matthew J. Martin     mmartin@atg.state.il.us

Matthew Robert McGuire       mmcguire@oag.state.va.us, ktaylor@oag.state.va.us,
theytens@oag.state.va.us
Matthew Timothy Jerzyk       matt@jerzyklaw.com

                                              12
  Case 1:18-cv-02921-JMF Document 462-4 Filed 11/01/18 Page 13 of 13



Michael Fischer    mfischer@attorneygeneral.gov

Michael Hun Park       park@consovoymccarthy.com

Michael Wu-Kung Pfautz        michael.pfautz@phila.gov

Miranda Mercedes Cover        mercy.cover@massmail.state.ma.us

Mithun Mansingham         mithun.mansinghani@oag.ok.gov, docket@oag.ok.gov

Mollie Mindes Lee mollie.lee@sfcityatty.org, alison.wong.lambert@sfcityatty.org,
catheryn.daly@sfcityatty.org, martina.hassett@sfcityatty.org

Nathanael Blake    nathan.blake@ag.iowa.gov

Patricia Jean Boland     patricia.boland@phoenix.gov
Peter Benjamin DeWitt Duke       pbduke@cov.com, ben-duke-1883@ecf.pacerpro.com,
maony@cov.com

Peter S. Holmes    peter.holmes@seattle.gov

Rachel Wainer Apter       rachel.apter@njoag.gov

Richard Coglianese      rncoglianese@columbus.gov

Rolando L. Rios    rrios@rolandorioslaw.com

Ryan Young Park        rpark@ncdoj.gov

Sabita Lakshmi Krishnan      skrishna@law.nyc.gov, ecf@law.nyc.gov

Sania Waheed Khan        sania.khan@ag.ny.gov

Scott J Kaplan scott.kaplan@doj.state.or.us, aislinn.price@doj.state.or.us,
carla.scott@doj.state.or.us, joshua.belville@doj.state.or.us

Stephen Ehrlich    stephen.ehrlich@usdoj.gov
Tania Maestas     tmaestas@nmag.gov

Tonya Jenerette    tjeneret@law.nyc.gov

Valerie M. Nannery       valerie.nannery@dc.gov, joan.hungerford@dc.gov

William Merrill Litt     littwm@co.monterey.ca.us, quebecdl@co.monterey.ca.us

Yvonne S. Hilton yvonne.hilton@pittsburghpa.gov, leslie.stephens@pittsburghpa.gov,
natalie.mays@pittsburghpa.gov

Zachary M Klein        zmklein@columbus.gov
                                                   /s/ Robert A. Hyde
                                                   Robert A. Hyde

                                              13
